Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action considers claims 1-10 in “Claims - 08/06/2021”, pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-10 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a proportion of silicon in the red light emitting layer ranges from 10%-35% and that of germanium ranges from 65%-90%; the proportion of silicon in the green light emitting layer ranges from 45%-65% and that of germanium ranges from 35%-50%; the proportion of silicon in the blue light emitting layer ranges from 65%-95% and that of germanium ranges from 5%-35%” – as recited in claim 1, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20180261790 A1 to Ichikawa) substantially discloses in Figure 1 and in paragraph [0109]-[0130] the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20180261790 A1 to Ichikawa) is considered pertinent to applicant's disclosure. See form PTO-892. Ichikawa discloses in Figure 1 and in paragraph [0109]-[0130]:
forming an active switch (20) on a substrate (11); 
forming a first electrode layer (51); 
forming a light emitting diode (70) on the first electrode layer (11);
forming a second electrode layer (52) on the light emitting diode (70); 
forming an encapsulation layer (15) on the second electrode layer (52);
wherein the light emitting diode (70) comprises a red light emitting layer, a green light emitting layer and a blue light emitting layer ([0130]). 
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim 1, the claim 1 is deemed patentable over the prior art.
Claims (2-10) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898